       Case 4:19-cv-03878-KAW Document 1 Filed 07/05/19 Page 1 of 9


 1   Zachary M. Best, SBN 166035
     MOORE LAW FIRM, P.C.
 2   332 North Second Street
     San Jose, California 95112
 3   Telephone (408) 298-2000
     Facsimile (408) 298-6046
 4   E-mail: service@moorelawfirm,com
 5   Attorneys for Plaintiff
     Cameron Shaw
 6
 7
 8                                UNITED STATES DISTRICT COURT

 9                             NORTHERN DISTRICT OF CALIFORNIA

10
11   CAMERON SHAW,                                     )   No.
                                                       )
12                   Plaintiff,                        )   COMPLAINT ASSERTING DENIAL OF
                                                       )   RIGHT OF ACCESS UNDER THE
13           vs.                                       )   AMERICANS WITH DISABILITIES ACT
                                                       )
     SPARKY’S RESTAURANT COMPANY,                      )   FOR INJUNCTIVE RELIEF, DAMAGES,
14
                                                       )   ATTORNEYS’ FEES AND COSTS (ADA)
15                   Defendant.                        )
                                                       )
16                                                     )
                                                       )
17                                                     )

18                                                I. SUMMARY
19           1.      This is a civil rights action by plaintiff CAMERON SHAW (“Plaintiff”) for
20   discrimination at the building, structure, facility, complex, property, land, development, and/or
21   surrounding business complex known as:
22                   Sparky’s
                     4120 Redwood Road
23                   Oakland, CA 94619
24                   (hereafter “the Facility”)

25           2.      Plaintiff seeks damages, injunctive and declaratory relief, attorney fees and

26   costs, against SPARKY’S RESTAURANT COMPANY (“Defendant”), pursuant to Title III of

27   the Americans with Disabilities Act of 1990 (42 U.S.C. §§ 12101 et seq.) (“ADA”) and related

28   California statutes.




     Shaw v. Sparky’s Restaurant Company
     Complaint
                                                    Page 1
           Case 4:19-cv-03878-KAW Document 1 Filed 07/05/19 Page 2 of 9


 1                                         II.         JURISDICTION
 2             3.    This Court has original jurisdiction under 28 U.S.C. §§ 1331 and 1343 for ADA
 3   claims.
 4             4.    Supplemental jurisdiction for claims brought under parallel California law –
 5   arising from the same nucleus of operative facts – is predicated on 28 U.S.C. § 1367.
 6             5.    Plaintiff’s claims are authorized by 28 U.S.C. §§ 2201 and 2202.
 7                                               III.     VENUE
 8             6.    All actions complained of herein take place within the jurisdiction of the United
 9   States District Court, Northern District of California, and venue is invoked pursuant to 28
10   U.S.C. § 1391(b), (c).
11                                               IV.     PARTIES
12             7.    Defendant owns, operates, and/or leases the Facility, and consists of a person
13   (or persons), firm, and/or corporation.
14             8.    Plaintiff is substantially limited in his ability to walk, must use a wheelchair for
15   mobility, and has substantially limited dexterity. Consequently, Plaintiff is “physically
16   disabled,” as defined by all applicable California and United States laws, and a member of the
17   public whose rights are protected by these laws.
18                                                V.       FACTS
19             9.    The Facility is open to the public, intended for non-residential use, and its
20   operation affects commerce. The Facility is therefore a public accommodation as defined by
21   applicable state and federal laws.
22             10.   Plaintiff lives less than 30 miles from the Facility and visited the Facility on or
23   about May 24, 2019 to dine at the restaurant. During his visit to the Facility, Plaintiff
24   encountered the following barriers (both physical and intangible) that interfered with, if not
25   outright denied, Plaintiff’s ability to use and enjoy the goods, services, privileges and
26   accommodations offered at the Facility:
27   ///
28   ///



     Shaw v. Sparky’s Restaurant Company
     Complaint
                                                        Page 2
       Case 4:19-cv-03878-KAW Document 1 Filed 07/05/19 Page 3 of 9


 1                   a)      The route of travel up the ramp leading into the restaurant lacked proper
 2                           clear width, which made it difficult for Plaintiff to navigate in his
 3                           wheelchair.
 4                   b)      The transaction counter outside was too high for Plaintiff to use. He had
 5                           to have his son stand on the back of his wheelchair in order to pay for
 6                           the meal.
 7                   c)      The food pickup counter inside was also too high, which made it hard
 8                           for Plaintiff to receive his food. It was impossible for him to take his
 9                           beverage off the counter himself without spilling it, so he needed help.
10                   d)      The routes of travel on the interior of the restaurant did not have enough
11                           clear width for Plaintiff to turn his wheelchair around, which made him
12                           uncomfortable.
13           11.     The barriers identified in paragraph 10 herein are only those that Plaintiff
14   personally encountered. Plaintiff is presently unaware of other barriers which may in fact exist
15   at the Facility and relate to his disabilities. Plaintiff will seek to amend this Complaint once
16   such additional barriers are identified as it is Plaintiff’s intention to have all barriers which
17   exist at the Facility and relate to his disabilities removed to afford him full and equal access.
18           12.     Plaintiff was, and continues to be, deterred from visiting the Facility because
19   Plaintiff knows that the Facility’s goods, services, facilities, privileges, advantages, and
20   accommodations were and are unavailable to Plaintiff due to Plaintiff’s physical disabilities.
21   Plaintiff enjoys the goods and services offered at the Facility, and will return to the Facility
22   once the barriers are removed.
23           13.     Defendant knew, or should have known, that these elements and areas of the
24   Facility were inaccessible, violate state and federal law, and interfere with (or deny) access to
25   the physically disabled. Moreover, Defendant has the financial resources to remove these
26   barriers from the Facility (without much difficulty or expense), and make the Facility
27   accessible to the physically disabled. To date, however, Defendant refuses to either remove
28   those barriers or seek an unreasonable hardship exemption to excuse non-compliance.



     Shaw v. Sparky’s Restaurant Company
     Complaint
                                                   Page 3
       Case 4:19-cv-03878-KAW Document 1 Filed 07/05/19 Page 4 of 9


 1           14.     At all relevant times, Defendant has possessed and enjoyed sufficient control
 2   and authority to modify the Facility to remove impediments to wheelchair access and to
 3   comply with the 1991 ADA Accessibility Guidelines and/or the 2010 ADA Standards for
 4   Accessible Design. Defendant has not removed such impediments and has not modified the
 5   Facility to conform to accessibility standards. Defendant has intentionally maintained the
 6   Facility in its current condition and has intentionally refrained from altering the Facility so that
 7   it complies with the accessibility standards.
 8           15.     Plaintiff further alleges that the (continued) presence of barriers at the Facility is
 9   so obvious as to establish Defendant’s discriminatory intent. On information and belief,
10   Plaintiff avers that evidence of this discriminatory intent includes Defendant’s refusal to adhere
11   to relevant building standards; disregard for the building plans and permits issued for the
12   Facility; conscientious decision to maintain the architectural layout (as it currently exists) at the
13   Facility; decision not to remove barriers from the Facility; and allowance that Defendant’s
14   property continues to exist in its non-compliant state. Plaintiff further alleges, on information
15   and belief, that the Facility is not in the midst of a remodel, and that the barriers present at the
16   Facility are not isolated or temporary interruptions in access due to maintenance or repairs.
17                                         VI.     FIRST CLAIM
18                                 Americans with Disabilities Act of 1990
19                               Denial of “Full and Equal” Enjoyment and Use
20           16.     Plaintiff re-pleads and incorporates by reference the allegations contained in
21   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
22           17.     Title III of the ADA holds as a “general rule” that no individual shall be
23   discriminated against on the basis of disability in the full and equal enjoyment (or use) of
24   goods, services, facilities, privileges, and accommodations offered by any person who owns,
25   operates, or leases a place of public accommodation. 42 U.S.C. § 12182(a).
26           18.     Defendant discriminated against Plaintiff by denying Plaintiff “full and equal
27   enjoyment” and use of the goods, services, facilities, privileges and accommodations of the
28   Facility during each visit and each incident of deterrence.



     Shaw v. Sparky’s Restaurant Company
     Complaint
                                                     Page 4
           Case 4:19-cv-03878-KAW Document 1 Filed 07/05/19 Page 5 of 9


 1                        Failure to Remove Architectural Barriers in an Existing Facility
 2            19.      The ADA specifically prohibits failing to remove architectural barriers, which
 3   are structural in nature, in existing facilities where such removal is readily achievable. 42
 4   U.S.C. § 12182(b)(2)(A)(iv).
 5            20.      When an entity can demonstrate that removal of a barrier is not readily
 6   achievable, a failure to make goods, services, facilities, or accommodations available through
 7   alternative methods is also specifically prohibited if these methods are readily achievable. Id.
 8   § 12182(b)(2)(A)(v).
 9            21.      Here, Plaintiff alleges that Defendant can easily remove the architectural
10   barriers at the Facility without much difficulty or expense, and that Defendant violated the
11   ADA by failing to remove those barriers, when it was readily achievable to do so.
12            22.      In the alternative, if it was not “readily achievable” for Defendant to remove the
13   Facility’s barriers, then Defendant violated the ADA by failing to make the required services
14   available through alternative methods, which are readily achievable.
15                                Failure to Design and Construct an Accessible Facility
16            23.      Plaintiff alleges on information and belief that the Facility was designed and
17   constructed (or both) after January 26, 1993 – independently triggering access requirements
18   under Title III of the ADA.
19            24.      The ADA also prohibits designing and constructing facilities for first occupancy
20   after January 26, 1993, that aren’t readily accessible to, and usable by, individuals with
21   disabilities when it was structurally practicable to do so. 42 U.S.C. § 12183(a)(1).
22            25.      Here, Defendant violated the ADA by designing and constructing (or both) the
23   Facility in a manner that was not readily accessible to the physically disabled public –
24   including Plaintiff – when it was structurally practical to do so.1
25   ///
26   ///
27
     1
28    Nothing within this Complaint should be construed as an allegation that Plaintiff is bringing this action as a
     private attorney general under either state or federal statutes.



     Shaw v. Sparky’s Restaurant Company
     Complaint
                                                           Page 5
           Case 4:19-cv-03878-KAW Document 1 Filed 07/05/19 Page 6 of 9


 1                                 Failure to Make an Altered Facility Accessible
 2              26.   Plaintiff alleges on information and belief that the Facility was modified after
 3   January 26, 1993, independently triggering access requirements under the ADA.
 4              27.   The ADA also requires that facilities altered in a manner that affects (or could
 5   affect) its usability must be made readily accessible to individuals with disabilities to the
 6   maximum extent feasible. 42 U.S.C. § 12183(a)(2). Altering an area that contains a facility’s
 7   primary function also requires making the paths of travel, bathrooms, telephones, and drinking
 8   fountains serving that area accessible to the maximum extent feasible. Id.
 9              28.   Here, Defendant altered the Facility in a manner that violated the ADA and was
10   not readily accessible to the physically disabled public – including Plaintiff – to the maximum
11   extent feasible.
12                              Failure to Modify Existing Policies and Procedures
13              29.   The ADA also requires reasonable modifications in policies, practices, or
14   procedures, when necessary to afford such goods, services, facilities, or accommodations to
15   individuals with disabilities, unless the entity can demonstrate that making such modifications
16   would fundamentally alter their nature. 42 U.S.C. § 12182(b)(2)(A)(ii).
17              30.   Here, Defendant violated the ADA by failing to make reasonable modifications
18   in policies, practices, or procedures at the Facility, when these modifications were necessary to
19   afford (and would not fundamentally alter the nature of) these goods, services, facilities, or
20   accommodations.
21                                     Failure to Maintain Accessible Features
22              31.   Defendant additionally violated the ADA by failing to maintain in operable
23   working condition those features of the Facility that are required to be readily accessible to and
24   usable by persons with disabilities.
25              32.   Such failure by Defendant to maintain the Facility in an accessible condition
26   was not an isolated or temporary interruption in service or access due to maintenance or
27   repairs.
28   ///



     Shaw v. Sparky’s Restaurant Company
     Complaint
                                                   Page 6
       Case 4:19-cv-03878-KAW Document 1 Filed 07/05/19 Page 7 of 9


 1           33.     Plaintiff seeks all relief available under the ADA (i.e., injunctive relief, attorney
 2   fees, costs, legal expense) for these aforementioned violations. 42 U.S.C. § 12205.
 3                                         VII.   SECOND CLAIM
 4                                                Unruh Act
 5           34.     Plaintiff re-pleads and incorporates by reference the allegations contained in
 6   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
 7           35.     California Civil Code § 51 states, in part, that: All persons within the
 8   jurisdiction of this state are entitled to the full and equal accommodations, advantages,
 9   facilities, privileges, or services in all business establishments of every kind whatsoever.
10           36.     California Civil Code § 51.5 also states, in part that: No business establishment
11   of any kind whatsoever shall discriminate against any person in this state because of the
12   disability of the person.
13           37.     California Civil Code § 51(f) specifically incorporates (by reference) an
14   individual’s rights under the ADA into the Unruh Act.
15           38.     Defendant’s aforementioned acts and omissions denied the physically disabled
16   public – including Plaintiff – full and equal accommodations, advantages, facilities, privileges
17   and services in a business establishment (because of their physical disability).
18           39.     These acts and omissions (including the ones that violate the ADA) denied,
19   aided or incited a denial, or discriminated against Plaintiff by violating the Unruh Act.
20           40.     Plaintiff was damaged by Defendant’s wrongful conduct, and seeks statutory
21   minimum damages of $4,000 for each offense.
22           41.     Plaintiff also seeks to enjoin Defendant from violating the Unruh Act (and
23   ADA), and recover reasonable attorneys’ fees and costs incurred under California Civil Code
24   § 52(a).
25                                          VIII. THIRD CLAIM
26                         Denial of Full and Equal Access to Public Facilities
27           42.     Plaintiff re-pleads and incorporates by reference the allegations contained in
28   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.



     Shaw v. Sparky’s Restaurant Company
     Complaint
                                                    Page 7
          Case 4:19-cv-03878-KAW Document 1 Filed 07/05/19 Page 8 of 9


 1              43.      Health and Safety Code § 19955(a) states, in part, that: California public
 2   accommodations or facilities (built with private funds) shall adhere to the provisions of
 3   Government Code § 4450.
 4              44.      Health and Safety Code § 19959 states, in part, that: Every existing (non-
 5   exempt) public accommodation constructed prior to July 1, 1970, which is altered or
 6   structurally repaired, is required to comply with this chapter.
 7              45.      Plaintiff alleges the Facility is a public accommodation constructed, altered, or
 8   repaired in a manner that violates Part 5.5 of the Health and Safety Code or Government Code
 9   § 4450 (or both), and that the Facility was not exempt under Health and Safety Code § 19956.
10              46.      Defendant’s non-compliance with these requirements at the Facility aggrieved
11   (or potentially aggrieved) Plaintiff and other persons with physical disabilities. Accordingly,
12   Plaintiff seeks injunctive relief and attorney fees pursuant to Health and Safety Code § 19953.
13                                          IX.      PRAYER FOR RELIEF
14              WHEREFORE, Plaintiff prays judgment against Defendant for:
15              1.       Injunctive relief, preventive relief, or any other relief the Court deems proper.
16              2.       Statutory minimum damages under section 52(a) of the California Civil Code
17                       according to proof.
18              3.       Attorneys’ fees, litigation expenses, and costs of suit.2
19              4.       Interest at the legal rate from the date of the filing of this action.
20              5.       For such other and further relief as the Court deems proper.
21
     Dated: July 3, 2019                                    MOORE LAW FIRM, P.C.
22
23                                                          /s/ Zachary M. Best
                                                            Zachary M. Best
24                                                          Attorneys for Plaintiff
25                                                          Cameron Shaw

26
27
     2
28       This includes attorneys’ fees under California Code of Civil Procedure § 1021.5.




     Shaw v. Sparky’s Restaurant Company
     Complaint
                                                            Page 8
          Case 4:19-cv-03878-KAW Document 1 Filed 07/05/19 Page 9 of 9




                                         VERIFICATION


       I, CAMERON SHAW, am the plaintiff in the above-entitled action. I have read the
foregoing Complaint and know the contents thereof. The same is true of my own knowledge,
except as to those matters which are therein alleged on information and belief, and as to those
matters, I believe them to be true.
       I verify under penalty of perjury that the foregoing is true and correct.




Dated: July 3, 2019                            /s/ Cameron Shaw
                                               Cameron Shaw

I attest that the original signature of the person whose electronic signature is shown above is
maintained by me, and that his concurrence in the filing of this document and attribution of his
signature was obtained.

                                         /s/ Zachary M. Best
                                         Zachary M. Best, Attorney for
                                          Plaintiff, Cameron Shaw




                                      Shaw v. Sparky’s Restaurant Company
                                                  Verification
